Citation Nr: 1805558	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-313 62A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL


Veteran and his wife




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1967 to June 1969 and his service included service in the Republic of Vietnam from November 1967 to November 1968 and the award of the Purple Heart Medal as well as the Bronze Star Medal with "V" Device.  

This appeal comes to the Board of Veterans' Appeals (Board) from November 2010 and July 2012 rating decisions by the Department of Veterans Affairs Regional Office in Nashville, Tennessee.

In October 2017, the Veteran testified at a video hearing before the undersigned and a transcript of that hearing has been associated with the claims file.

As to the left ear hearing loss claim, given the evidence added to the record since the last final decision the Board is reopening the claim. See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

As to the heart claim, the Board has recharacterized the claim as a claim for heart disease to more closely reflect his intent when filing the current appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim of service connection for heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Left ear hearing loss had its onset during combat service in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for left ear hear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection is warranted for his left ear hearing loss because it was caused by acoustic trauma while serving in combat in the Republic of Vietnam with a howitzer battery, including in April 1968 when his artillery battery came under intense enemy rocket attack, and it has continued to the current time.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Additionally, the law also provides that, in the case of any veteran who engaged in combat with the enemy, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, condition, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  

The record shows the Veteran being diagnosed with left ear hearing loss.  See, e.g., VA examination dated in July 2012.  Moreover, the Board finds that that the Veteran's June 1968 award of the Bronze Star Medal with "V" Device for his actions as a cannonear in April 1968 while in the Republic of Vietnam when his battery came under intense enemy rocket attack as well as his receipt of the Purple Heart Medal.  Thus, the Veteran served in combat and was likely exposed to acoustic trauma while serving in Vietnam given that such exposure is consistent with the circumstances, conditions and hardships of that service.  38 U.S.C.A. § 1154(b).  As such, VA must presume the occurrence of the in-service injury.  In addition, the medical evidence shows that the Veteran has been diagnosed as having bilateral hearing loss and he reports the onset of the condition during combat service in Vietnam.  Further, the Board finds that he is both competent to report observing having left ear hearing loss during and since serving in combat in Vietnam and that his account of having left ear hearing loss since that time is credible.  Thus, the Board finds that the evidence is not sufficient to rebut the presumption that his left ear hearing loss became manifest during his combat service.  See Reeves.  In light of his in-service, combat-related acoustic trauma, the credible history of left ear hearing loss in and since service, and the diagnosis of left ear hearing loss, the Board finds that service connection for tinnitus is warranted because the disability had its onset in service.  


ORDER

Service connection for left ear hearing loss is granted.


REMAND

As to the claim of service connection for heart disease, the Board finds that a remand to provide the Veteran with a VA examination to obtain needed medical opinions as to his diagnoses and origins of any heart diseases is needed given the appellant's presumptive exposure to herbicides due to his service in the Republic of Vietnam, his claims that he has heart disease due to his already service-connected diabetes mellitus and/or his military service, the competent and credible claims regarding having observable symptoms of heart disease, and the abnormal heart findings (see, e.g., November 2009 echocardiogram (abnormal relaxation of the left ventricle); July 2010 VA examination (diagnosed congestive heart failure); private treatment records dated in May 2012 (atrial flutter)).  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006). 

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

2.  Associate with the claims file all of the Veteran's post-March 2012 treatment records from the Atlanta VA Medical Center as well as his post-July 2012 treatment records from the Tennessee Valley VA Medical Center.

3.  Notify the Veteran that he may submit lay statements from him-self and from other individuals who have first-hand knowledge of any in-service problems with heart disease as well as any continued problems since that time.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for an examination to determine the etiology of his heart disease.  The claims folder must be made available to and reviewed by the examiner.  After a review of the record on appeal and, if needed, an examination of the Veteran provide answers to the following questions: 

(i)  What are the diagnoses for the Veteran's heart diseases?

(ii)  As to each diagnosed heart disease, is it at least as likely as not that it is related to or had its onset in service including his presumptive exposure to herbicides due to his documented service in the Republic of Vietnam?

(iii)  As to each diagnosed heart disease, is it at least as likely as not that it is caused by the service-connected diabetes mellitus and/or peripheral neuropathy?

(iv)  As to each diagnosed heart disease, is it at least as likely as not that it is aggravated (i.e., permanently worsened) by the service-connected diabetes mellitus and/or peripheral neuropathy?

The examiner in providing answers to the above questions should consider the Veteran's competent lay claims regarding his observable symptomatology. 

The examiner in providing answers to the above questions should not rely on negative evidence.

The examiner in providing answers to the above questions should not rely on the fact that heart disease is not a presumptive disability,

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then adjudicate the appeal.  If the benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC) that includes notice of, among other things, the laws and regulations governing herbicide exposure and secondary service connection as well as all the evidence added to the record since the issuance of the August 2014 statement of the case.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


